Citation Nr: 1236966	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a skin disability of the lower extremities.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a disability of the left hand/fingers.  

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to an initial disability rating in excess of 10 percent for low back disability.

7.  Entitlement to an initial disability rating in excess of 10 percent for right ankle disability.

8.  Entitlement to an initial disability rating in excess of 10 percent for left ankle disability.

9.  Entitlement to a compensable initial disability rating for bilateral knee disability.

10.  Entitlement to a compensable initial disability rating for bilateral pes planus.

11.  Entitlement to a compensable initial disability rating for pseudofolliculitis barbae (PFB).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to December 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

In addition to the paper claims files, the Veteran has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  

The issues of entitlement to service connection for bilateral hearing loss disability and entitlement to increased ratings for bilateral knee disability, low back disability, bilateral ankle disability, bilateral pes planus, and PFB are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's disability manifested by limitation of motion of the left shoulder is related to his active duty.

2.  The Veteran's skin disability on the left lower extremities is related to his active duty.

3.  The Veteran's disability manifested by limitation of motion of the neck is related to his active duty.

4.  The Veteran's residuals of fractures of the left middle and ring fingers are related to his active duty.  


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A skin disability of the lower extremities was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  A neck disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  Residuals of fractures of the left middle and ring fingers were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2012) in regard to that issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims files and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's STRs show a history of fractures of the fingers of the left hand that occurred in early-1995.  During a 1997 periodic physical, the Veteran was noted to have a history of fractures of the left third and fourth fingers that had now resolved and were without residuals.  

In December 1997, the Veteran's car was rear-ended causing his head to snap back and forth.  He indicated that he almost hit his head on the dashboard, and following the accident he experienced neck pain and stiffness.  At that time a chiropractor diagnosed the Veteran as having traumatic hyperextension/hyperflexion strain and sprain injury of the cervico-thoracic and lumbosacral spine with attendant cephalgia, paraspinal myalgia, myospasm, and multiple vertebral subluxations complicated by mild loss of the normal cervical lordosis, mild loss of the normal lumbar lordosis, and retrolisthesis of L5.  He was later diagnosed as having a cervical strain.

In his report of medical history at service retirement, dated in July 2007, the Veteran reported permanent dark skin blotches on the upper and lower parts of his legs.  His belief was that these discolorations occurred following anti-malarial treatment.  He also reported that he experiences a sharp pain in the left shoulder and it feels like it dislocates.  He described throbbing pain and numbness in the left arm and shoulder.  The Veteran indicated that he is unable to close his left hand fully and has pain and aching in the fingers that he broke in his left hand-especially during the winter months.  

The Veteran was afforded a pre-discharge VA examination in September 2007, during which he complained of left shoulder problems, neck problems, skin blotches, and residuals of broken left fingers.  

Physical examination of the skin revealed scattered, pigmented macules over both forelegs.  The examiner indicated that these were not vesicular, pustular, red, hot, or scaly.  The Veteran reported that he developed the pigmented blotches on both legs (that have not resolved) following in-service use of anti-malarial pills.  He advised that these areas itch slightly, but are otherwise asymptomatic.  Noted was the Veteran's history of a positive TB skin test and that he was currently taking INH prophylaxis.  The examiner indicated that the Veteran may require ongoing medical support for these leg blotches, but he was unable to determine whether the "rash" on both legs is secondary to INH treatment.  He instructed the Veteran to provide all appropriate documentation to the VA Service Center.  

Physical examination of the neck revealed no pain on palpation, but pain with full rotation to the left and reduced range of motion.  There was tenderness appreciated at the intersection between the left paraspinous muscles and left trapezius muscle.  Subjectively, the Veteran reported the onset of neck problems as occurring in 1993 when he ran into a metal hatch.  He advised that since that time he has had a sharp pain in his neck at the left base when he rotates his head to the left.  He denied neck stiffness upon awakening.  The 2007 X-rays of the cervical spine revealed no degenerative disc disease, and indicated that the Veteran had a history of recurrent neck pain with no pathology/etiology to render a diagnosis.  The examiner noted, however, that the Veteran may require additional medical support for his neck complaints.  

Physical examination of the left shoulder revealed tenderness on palpation (subdeltoid), and pain with elevation of the arm above 90 degrees and at 0 to 90 degrees of abduction.  The examiner noted reduced/abnormal range of motion of the left shoulder on examination.  Subjectively, the Veteran reported the onset of left shoulder symptoms six months prior to the examination.  He recalled feeling a dislocation of his shoulders in the mid-1990s, with the left hurting more than the right.  Recently, his left shoulder swelled, but there was no defining injury.  The left shoulder also began popping, and he cannot put weight on his shoulder when he gets up in the morning.  He indicated that it is painful when he raises his shoulder above 90 degrees, and that he is now unable to continue playing basketball.  The examiner noted that the Veteran had a normal X-ray of the left shoulder in May 2007, but he has a history of recurring left shoulder pain.  The examiner was unable to identify any pathology/etiology of the claimed left shoulder problems, but indicated that it may require ongoing medical support.  

Physical examination of the left hand/fingers showed tenderness to palpation of the left ring finger only.  There was normal range of motion of all finger joints.  The Veteran reported pain and stiffness in the left ring finger joint since the 1996 fracture, and indicated that it throbs after cold exposure.  X-rays of the left hand revealed old fracture deformity of the third proximal phalanx.  The examiner indicated that there was no current pathology/etiology found to render a diagnosis, and there were only subjective reports of pain and stiffness.  He indicated that the Veteran may require ongoing medical support for the problems in his left fingers.  

Since service retirement, the Veteran has reported continued left shoulder, neck, and left hand/finger pain.  He has advised that he continues to experience pigmented skin on his bilateral lower extremities and reports they are painful to touch, tender, and itchy at times.

Regarding his left hand/fingers, the Veteran reports that activities of daily living have become more difficult due to his left hand limitations.  He states that it is painful when he must turn door knobs, open jars, write, type, and turn pages.  He advised that he experiences constant radiating pain.  

On review of the evidence above, the Board finds that the Veteran has a current disability of the left shoulder, a skin disability of the lower extremities, a disability manifested by limitation of motion in the neck, and residuals of fractures of the left fingers.  The Veteran has reported that the symptoms associated with these disabilities began during service and have continued since.  The Veteran is competent to testify in regard to the onset and continuity of symptomatology, as well as observable symptoms such as limitation of motion, functional impairment, itchiness, and pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

The Board is aware that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The Board finds, however, that the 2007 VA examiner indicated that the Veteran may require ongoing medical support for these four disabilities.  In addition, the Veteran was shown to have limitation of motion, in addition to pain, in the left shoulder and neck.  Further, he was shown to have continued discoloration and itchiness on his bilateral lower extremities-despite the examiner's inability to render a specific diagnosis related to the skin disability.  Finally, the evidence of record shows that the Veteran not only has pain in his left hand/fingers, but he is unable to complete tasks due to functional impairment.  Also, X-ray evidence shows a deformity of the left ring finger, consistent with his in-service fracture.  

The Board acknowledges that the September 2007 VA examiner indicated that he was unable to diagnose pathology or etiology related to the Veteran's claimed left shoulder, skin, neck, and left hand/finger disabilities.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion or inability to provide a specific diagnosis.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The examiner indicated that the Veteran had limitation of motion, functional impairment, and pain in the left shoulder, neck, and left hand/fingers.  Further, he indicated the Veteran's lower extremities were at times itchy.  Again, he stated that the Veteran may require further medical treatment for these complaints.  In this instance, the competent and consistent contentions of the Veteran reflect a continuity of symptomatology related to the left shoulder, skin, neck, and left hand/fingers disabilities, and support a finding that these disabilities are related to his active service.

As such, service connection is warranted for a left shoulder disability, a skin disability of the lower extremities, a neck disability, and residuals of fractures of the left fingers.  


ORDER

Service connection for a left shoulder disability is granted.

Service connection for a skin disability of the lower extremities is granted.

Service connection for a disability manifested by limitation of motion in the neck is granted.  

Service connection for residuals of fractures of the left middle and ring fingers is granted.


REMAND

Service Connection

The Veteran contends that acoustic trauma during service caused his bilateral hearing loss.  There is no question that the Veteran experiences bilateral hearing loss, but as of 2007, the Veteran's hearing loss was not sufficient to be considered a disability for VA purposes.  

In recent correspondence to VA, the Veteran has essentially contended that his bilateral hearing loss has worsened in the years since his service retirement.  During his 2007 audiogram, the Veteran's hearing thresholds did not meet the level of severity to warrant a bilateral hearing loss disability for VA purposes.  The Board finds, however, that based upon the Veteran's assertions of worsening hearing loss, as well as his well-documented history of in-service noise exposure, he should be afforded a current VA examination to determine the nature, severity, and etiology of any hearing loss present.  

Increased Ratings

The Veteran contends that his bilateral knee, low back, bilateral ankle, bilateral pes planus, and PFB disabilities have worsened in terms of their severity since his last VA examination.  

Of note, the Veteran underwent a predischarge VA examination in September 2007, and service connection for these disabilities was awarded in a May 2008 rating decision; effective July 10, 2007.  Since that time, the Veteran and his representative have reported that the Veteran's symptoms have worsened.  In the September 2012 brief, the Veteran's representative requested that the Veteran be scheduled for a more current VA examination to determine the current severity of his bilateral knee, low back, bilateral ankle, bilateral pes planus, and PFB disabilities.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, new VA examinations are required to determine the current disability levels for the disabilities for which higher ratings are sought.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination(s) by an examiner(s) with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral knee, low back, bilateral ankle, bilateral pes planus, and PFB disabilities.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s). 

In regard to his musculoskeletal disabilities, this should include an assessment of any additional limitation of motion during flare ups, on repeated use, and as a result of weakened movement, excess fatigability, and incoordination.  

In addition, the examiner(s) should provide an opinion concerning the impact of each disability on the Veteran's ability to work.  

The rationale for all opinions expressed should also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It also must be afforded expeditious treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


